           Case 1:18-cv-00426-RBW Document 19 Filed 04/09/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                )
 TEXAS DEFENDER SERVICE, et al.,                )
                                                )
                  Plaintiffs,                   )
           v.                                   )
                                                )           Civil Action No. 18-426 (RBW)
 UNITED STATES DEPARTMENT OF                    )
 JUSTICE, et al.,                               )
                                                )
                   Defendants.                  )
                                                )

                                             ORDER

          In accordance with the Memorandum Opinion issued on this same date, it is hereby

          ORDERED that the Defendants’ Motion to Dismiss, ECF No. 11, is GRANTED. It is

further

          ORDERED that the plaintiffs’ Complaint and Request for Injunctive Relief is

DISMISSED. It is further

          ORDERED that this case is CLOSED.

          SO ORDERED this 9th day of April, 2019.



                                                             REGGIE B. WALTON
                                                             United States District Judge
